                    Case 16-12728-JTD             Doc 588        Filed 07/28/20         Page 1 of 6




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11
                                                           1
NNN 400 CAPITOL CENTER 16, LLC, et al.,                            Case No. 16-12728 (JTD)
                              Debtors.                             (Jointly Administered)
NNN 400 CAPITOL CENTER, LLC, et al.,
                              Plaintiffs,
           v.
                                                                   Adv. No. 18-50384 (JTD)
WELLS FARGO BANK, N.A. AS TRUSTEE FOR
THE REGISTERED HOLDERS OF COMM 2006-
C8 COMMERCIAL MORTGAGE PASS-
THROUGH CERTIFICATES; LNR PARTNERS,
LLC, et al.,
                              Defendants.

                SECOND AMENDED 2 NOTICE OF AGENDA OF MATTER
          SCHEDULED FOR TELEPHONIC HEARING ON JULY 29, 2020 AT 9:30 A.M. 3

                           This hearing will be held telephonically and by video.
                    ALL PARTIES THAT WILL BE ARGUING OR TESTIFYING
                         MUST APPEAR BY ZOOM AND COURTCALL.
                 All parties wishing to appear must do so telephonically by contacting
                            COURTCALL, LLC at 866-582-6878 to sign up.



1
  The debtors in these cases are: NNN 400 Capitol Center, LLC, Case No. 17-11250 (JTD); NNN 400 Capitol Center 1, LLC, Case
No. 17-11251 (JTD); NNN 400 Capitol Center 2, LLC, Case No. 16-12741 (JTD); NNN 400 Capitol Center 3, LLC, Case No. 16-
12750 (JTD); NNN 400 Capitol Center 4, LLC, Case No. 16-12752 (JTD); NNN 400 Capitol Center 5, LLC, Case No. 16-12753
(JTD); NNN 400 Capitol Center 6, LLC, Case No. 16-12754 (JTD); NNN 400 Capitol Center 7, LLC, Case No. 17-11253 (JTD);
NNN 400 Capitol Center 8, LLC, Case No. 17-11254 (JTD); NNN 400 Capitol Center 9, LLC, Case No. 16-12755 (JTD); NNN
400 Capitol Center 10, LLC, Case No. 16-12730 (JTD); NNN 400 Capitol Center 11, LLC, Case No. 16-12731 (JTD); NNN 400
Capitol Center 12, LLC, Case No. 16-12732 (JTD); NNN 400 Capitol Center 13, LLC, Case No. 16-12733 (JTD); NNN 400
Capitol Center 14, LLC, Case No. 16-12735 (JTD); NNN 400 Capitol Center 15, LLC, Case No. 16-12736 (JTD); NNN 400
Capitol Center 16, LLC, Case No. 16-12728 (JTD); NNN 400 Capitol Center 17, LLC, Case No. 16-12737 (JTD); NNN 400
Capitol Center 18, LLC, Case No. 16-12738 (JTD); NNN 400 Capitol Center 19, LLC, Case No. 16-12739 (JTD); NNN 400
Capitol Center 20, LLC, Case No. 16-12742 (JTD); NNN 400 Capitol Center 21, LLC, Case No. 16-12743 (JTD); NNN 400
Capitol Center 22, LLC, Case No. 16-12744 (JTD); NNN 400 Capitol Center 24, LLC, Case No. 16-12746 (JTD); NNN 400
Capitol Center 25, LLC, Case No. 17-11258 (JTD); NNN 400 Capitol Center 26, LLC, Case No. 16-12747 (JTD); NNN 400
Capitol Center 27, LLC, Case No. 16-12748 (JTD); NNN 400 Capitol Center 28, LLC, Case No. 16-12749 (JTD); NNN 400
Capitol Center 30, LLC, Case No. 17-11255 (JTD); NNN 400 Capitol Center 32, LLC, Case No. 16-12751 (JTD); NNN 400
Capitol Center 35, LLC, Case No. 17-11256 (JTD); and NNN 400 Capitol Center 36, LLC, Case No. 17-11257 (JTD).
2
    Amended items in bold font.
3
    The Court has reserved time on July 30, 2020 if necessary.
                    Case 16-12728-JTD               Doc 588       Filed 07/28/20         Page 2 of 6




     Participants on CourtCall should dial into the call not later than 10 minutes prior to the
                  start of the scheduled hearing to insure a proper connection.
         Additionally, anyone wishing to appear by Zoom is invited to use the link below.
                                            Join ZoomGov Meeting
                                https://debuscourts.zoomgov.com/j/1604256205
                                              Password: 210675
     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
         MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

MATTER GOING FORWARD 4

                     1.       Motion of the United States Trustee to Revoke or Terminate Retention of
                              Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and
                              Rubin, P.A. and Seth Denison [Docket No. 446; filed 1/30/2020] 446

                     Response Deadline: February 25, 2020 at 4:00 p.m. (ET)

                     Responses Received:

                     a)       Debtors’ Response to Motion of the United States Trustee to Revoke or
                              Terminate Retention of Rubin and Rubin, P.A. and Disallow Fees and
                              Expenses of Rubin and Rubin, P.A. and Seth Denison [Docket No. 457;
                              Filed 2/25/2020] 457

                     b)       Response of Rubin and Rubin, P.A. to Motion of the United States Trustee
                              to Revoke or Terminate Retention and Disallow Fees [Docket No. 458;
                              Filed 2/25/2020] 458

                     Related Documents:

                     c)       Somera Road Inc.’s Notice of Joinder in the Motion of the United States
                              Trustee to Revoke or Terminate Retention of Rubin and Rubin, P.A. and
                              Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth Denison
                              [Docket No. 462; Filed 2/25/2020] 462

                     d)       Certification of Counsel regarding Exhibits 2, 6, 7 and 8 to Lender
                              Defendants’ Joinder in Support of the Motion of the United States Trustee
                              to Revoke or Terminate Retention of Rubin and Rubin, P.A. and Disallow
                              Fees and Expenses of Rubin and Rubin, P.A. and Seth Denison and
                              Confirmation that these Exhibits may be Publically Filed and the


4
     The agenda lists docket numbers as filed in main case number 16-12728 where the United States Trustee’s Motion
    is first filed. If related documents are filed in the adversary proceeding and not the main case they will be listed as
    such.


                                                              2
Case 16-12728-JTD      Doc 588     Filed 07/28/20     Page 3 of 6




      Redactions Set Forth in the Joinder Removed [Docket No. 464; Filed
      2/28/2020] 464

e)    Reply in Support of Motion to Revoke or Terminate Retention of Rubin
      and Rubin, P.A. and Disallow Fees and Expenses of Rubin and Rubin,
      P.A. and Seth Denison [Docket No. 465; Filed 2/28/2020] 465

f)    Defendants’ Reply in Support of the Motion of the United States Trustee
      to Revoke or Terminate Retention and Disallow Fees [Docket No. 467;
      Filed 2/28/2020] 467

g)    Lender Defendants' Motion to Strike Portions of the Declaration of I.
      Mark Rubin and Exhibit F to the Response of Rubin & Rubin to Motion of
      the United States Trustee to Revoke or Terminate Retention and Disallow
      Fees [Docket No. 472; Filed 3/4/2020] 472

      1)     Response of Rubin and Rubin, P.A. to Lender Defendants' Motion
             to Strike Portions of the Declaration of I. Mark Rubin and Exhibit
             F to the Response of Rubin & Rubin to Motion of the United
             States Trustee to Revoke or Terminate Retention and Disallow
             Fees [Docket No. 487; Filed 3/19/2020] 487

      2)     Lender Defendants’ Combined Brief on Standing and Reply in
             Further Support of Their Motion to Strike [Docket No. 493; Filed
             4/3/2020] 493

h)    Lender Defendants’ Witness List for the Hearing on the Motion of the
      United States Trustee to Revoke or Terminate the Retention of Rubin and
      Rubin, P.A. and Disallow Fees and Expenses of Rubin and Rubin, P.A.
      and Seth Denison [Docket No. 473; Filed 3/4/2020] 473

i)    Somera Road Inc.’s Preliminary List of Exhibits for the April 9, 2020
      Evidentiary Hearing [Docket No. 474; Filed 3/4/2020] 474

j)    Notice of Lender Defendant’s Exhibit List for the Hearing on the Motion
      of the United States Trustee to Revoke or Terminate the Retention of
      Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and
      Rubin, P.A. and Seth Denison [Docket No. 475; Filed 3/4/2020] 475

k)    Somera Road Inc.’s List of Witnesses for the April 9, 2020 Evidentiary
      Hearing [Docket No. 476; Filed 3/4/2020] 476

l)    Exhibit List and Transcript Designations (filed by the United States
      Trustee’s Office) [Docket No. 478; Filed 3/4/2020] 478




                               3
Case 16-12728-JTD     Doc 588      Filed 07/28/20    Page 4 of 6




m)    Certification of Counsel regarding Consent Waivers [Docket No. 485;
      Filed 3/11/2020] 485

n)    Order regarding Lender Defendants’ and Somera Road’s Standing with
      Respect to the United States Trustee to Revoke or Terminate the Retention
      of Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and
      Rubin, P.A. and Seth Denison and Lender Defendants' Motion to Strike
      Portions of the Declaration of I. Mark Rubin and Exhibit F to the
      Response of Rubin & Rubin to Motion of the United States Trustee to
      Revoke or Terminate Retention and Disallow Fees [Docket No. 505;
      Entered 4/13/2020] 505

o)    Certification of Counsel regarding Exhibit 4 to Lender Defendants’
      Joinder in Support of the Motion of the United States Trustee to Revoke or
      Terminate Retention and Disallow Fees of Rubin and Rubin, P.A. and
      Seth Denison and Confirmation that Exhibit 4 may be Publically Filed
      [Docket No. 545; Filed 4/30/2020] 545

p)    Response of Rubin and Rubin, P.A. to Joinders of the Lender Defendants
      and Somera to the Motion of the United States Trustee to Revoke or
      Terminate Retention of Rubin and Rubin, P.A., and Disallow Fees and
      Expenses [Docket No. 547; Filed 4/30/2020] 547

q)    Third Amended Notice of Motion of the United States Trustee to Revoke
      or Terminate the Retention of Rubin and Rubin, P.A. and Disallow Fees
      and Expenses of Rubin and Rubin, P.A. and Seth Denison [Docket No.
      549; Filed 5/12/2020] 549

r)    [Redacted] Lender Defendants’ Reply in Further Support of their Joinder
      in Support of the Motion of the United States Trustee to Revoke or
      Terminate the Retention of Rubin and Rubin, P.A. and Disallow Fees and
      Expenses of Rubin and Rubin, P.A. and Seth Denison [Docket No. 559;
      Filed 7/3/2020] 559

s)    [Redacted] Somera Road Inc.’s Reply Memorandum in Support of its
      Notice of Joinder in the Motion of the United States Trustee to Revoke or
      Terminate the Retention of Rubin and Rubin, P.A. and Disallow Fees and
      Expenses of Rubin and Rubin, P.A. and Seth Denison [Docket No. 561;
      Filed 7/3/2020] 561

t)    Certification of Counsel Regarding Lender Defendants’ Reply in Further
      Support of their Joinder in Support of the Motion of the United States
      Trustee to Revoke or Terminate the Retention of Rubin and Rubin, P.A.
      and Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth
      Denison [Docket No. 565; Filed 7/13/2020] 565




                               4
Case 16-12728-JTD     Doc 588      Filed 07/28/20   Page 5 of 6




u)    Certification of Counsel Regarding Somera Road Inc.’s Reply in Further
      Support of its Joinder in Support of the Motion of the United States
      Trustee to Revoke or Terminate the Retention of Rubin and Rubin, P.A.
      and Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth
      Denison [Adv. Docket No. 744; Filed 7/13/2020] 744

v)    Amended Witness and Exhibit List and Transcript Designations (by the
      United States Trustee’s Office) [Docket No. 567; Filed 7/15/2020] 567

w)    Somera Road Inc.’s List of Witnesses for July 29, 2020 Evidentiary
      Hearing [Docket No. 568; Filed 7/15/2020] 568

x)    Lender Defendants’ Supplemental Witness List for the Hearing on the
      Motion of the United States Trustee to Revoke or Terminate the Retention
      of Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and
      Rubin, P.A. and Seth Denison [Docket No. 569; Filed 7/15/2020] 569

y)    Notice of Lender Defendants’ Supplemental Exhibit List for the Hearing
      on the Motion of the United States Trustee to Revoke or Terminate the
      Retention of Rubin and Rubin, P.A. and Disallow Fees and Expenses of
      Rubin and Rubin, P.A. and Seth Denison [Docket No. 570; Filed
      7/15/2020] 570

z)    Notice of Rubin and Rubin, P.A.’s Exhibit List and Witness List for the
      Hearing on Motion of the United States Trustee to Revoke or Terminate
      the Retention of Rubin and Rubin, P.A. and Disallow Fees and Expenses
      of Rubin and Rubin, P.A. and Seth Denison [Docket No. 571; Filed
      7/15/2020] 571

aa)   Notice of Rubin and Rubin, P.A.’s Witness Descriptions for the Hearing
      on Motion of the United States Trustee to Revoke or Terminate the
      Retention of Rubin and Rubin, P.A. and Disallow Fees and Expenses or
      Rubin and Rubin, P.A. and Seth Denison [Docket No. 574; Filed
      7/20/2020] 574

bb)   Somera Road Inc.’s Supplemental List of Witnesses for July 29, 2020
      Evidentiary Hearing [Docket No. 575; Filed 7/20/2020] 575

cc)   Amended Witness and Exhibit List and Transcript Designations (filed by
      the United States Trustee’s Office) [Docket No. 576; Filed 7/20/2020]
      576

dd)   Notice of Rubin and Rubin, P.A.’s Supplemental Exhibit List for the
      Hearing on Motion of the United States Trustee to Revoke or Terminate
      the Retention of Rubin and Rubin, P.A. and Disallow Fees and Expenses




                               5
              Case 16-12728-JTD         Doc 588        Filed 07/28/20   Page 6 of 6




                       or Rubin and Rubin, P.A. and Seth Denison [Docket No. 579; Filed
                       7/21/2020] 579

              ee)      Third Amended Witness and Exhibit List and Transcript Designations
                       [Docket No. 582; Filed: 7/23/2020] 582

              ff)      Notice of Moving Parties Combined Exhibit List for the Hearing on the
                       Motion of the United States Trustee to Revoke or Terminate Retention of
                       Rubin and Rubin, P.A. as Disallow Fees and Expenses of Rubin and
                       Rubin, P.A. and Seth Dennison [Docket No. 583; Filed: 7/24/2020] 583

              gg)      Motion of Somera Road, Inc. to Continue Final Hearing on United States
                       Trustee’s Motion to Revoke or Terminate Retention of Rubin and Rubin,
                       P.A. [Docket No. 584; Filed: 7/27/2020] 584

              hh)      Lender Defendant’s Joinder in Support of the Motion of the United States
                       Trustee to Revoke or Terminate Retention of Rubin and Rubin, P.A. and
                       Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth Dennison
                       [Docket No. 459; Filed: 2/25/2020] 459

        Status:        This matter is going forward.

Dated: July 28, 2020

                                             /s/ Thomas J. Francella, Jr.
                                             Thomas J. Francella, Jr., Esq. (DE No. 3835)
                                             COZEN O’CONNOR
                                             1201 N. Market St., Ste. 1001
                                             Wilmington, DE 19801
                                             Telephone: (302) 295-2000 / Fax: (302) 250-4495
                                             Email: tfrancella@cozen.com
                                             Counsel to Debtors




                                                6
